Nicholas M. Pette, J.
This is a motion for temporary alimony in the sum of $1,000 per month. Defendant cross-moves to dismiss the complaint for lack of jurisdiction.
Defendant contends that the parties were married without the State; that the plaintiff was not a resident of this State when this action was commenced and that he was not and has not been a resident of this State for at least one year continuously at any time prior to the commencement of the action. Defendant further contends that he and plaintiff entered into a valid and existing separation agreement which was fully executed. These contentions are challenged by plaintiff. The issues thus raised cannot be decided on affidavits and must be reserved for the trial court.
Under the agreement heretofore referred to, plaintiff is receiving $300 a month which defendant is directed to continue to pay.
The • instant motion is referred to the trial court. There should be an early trial. The court directs that this case be added to the Day Calendar of November 23, 1959 subject to the further order of the Presiding Justice. Defendant is directed to pay the fee for the note of issue and serve a copy of the order to be entered hereon on the Clerk of Special Term, Part III. Submit order.